
	

113 HR 2187 IH: Servicemember Assistance for Lawful Understanding, Treatment, and Education Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2187
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Meehan (for
			 himself, Mr. Carney,
			 Mr. Renacci,
			 Mr. Delaney,
			 Mr. Owens,
			 Mr. Grimm,
			 Mr. Bucshon,
			 Mr. Yoder, and
			 Mr. Fattah) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to authorize veterans’ treatment courts and encourage services for
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemember Assistance for Lawful
			 Understanding, Treatment, and Education Act or the
			 SALUTE
			 Act.
		2.Veterans’
			 treatment courtsTitle I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.)
			 is amended—
			(1)by redesignating
			 part JJ, as added by section 952 of Public Law 110–315 (relating to Loan
			 Repayment for Prosecutors and Public Defenders), as part LL, and moving such
			 part so that such part follows part KK;
			(2)in part LL, as so
			 redesignated and moved by paragraph (1), by redesignating section 3001 as
			 section 3021; and
			(3)by adding at the
			 end the following new part:
				
					MMVeterans’
				Treatment Courts
						3031.Grant
				authority
							(a)In
				generalThe Attorney General is authorized to award grants for
				developing, implementing, or enhancing veterans’ treatment courts or expanding
				operational mental health or drug courts to serve veterans to ensure that such
				courts effectively integrate substance abuse treatment, mental health
				treatment, sanctions and incentives, and transitional services, in a judicially
				supervised court setting with jurisdiction over offenders who are veterans. The
				Attorney General may award such grants to States, State courts, local courts,
				units of local government, and Indian tribal governments, acting directly or
				through agreements with other public or private entities, for court programs
				that involve—
								(1)continuing
				judicial supervision over offenders who are veterans with substance abuse or
				mental health problems;
								(2)coordination with
				appropriate Federal, State, or local prosecutors;
								(3)coordination with
				the Veterans Health Administration; and
								(4)the integrated
				administration of other sanctions and services, which shall include—
									(A)substance abuse
				and mental health treatment (such as treatment for depression, traumatic brain
				injury, and post-traumatic stress disorder) for each participant who requires
				such treatment;
									(B)diversion,
				probation, or other supervised release involving the possibility of
				prosecution, confinement, or incarceration based on non-compliance with program
				requirements or failure to show satisfactory progress; and
									(C)offender
				management, which may include aftercare services such as relapse prevention,
				health care, education, vocational training, job placement, housing placement,
				and child care or other family support services for each participant who
				requires such services.
									(b)Limitation on
				use of fundsGrant funds made available under this part may not
				be used to provide judicial supervision over, treatment of, or other services
				to violent offenders. A State, State court, local court, unit of local
				government, or Indian tribal government that receives a grant under this part
				may provide such supervision, treatment, or services to violent offenders who
				are otherwise eligible for veterans’ treatment court participation only if such
				supervision, treatment, or services are funded exclusively with non-Federal
				funds.
							3032.Administration
							(a)ConsultationIn awarding grants under this part, the
				Attorney General shall consult with the Secretary of Veterans Affairs and any
				other appropriate officials.
							(b)Regulatory
				authorityThe Attorney General may, in consultation with the
				Secretary of Veterans Affairs, issue regulations and guidelines necessary to
				carry out this part.
							(c)ApplicationsIn
				addition to any other requirements that may be specified by the Attorney
				General, in consultation with the Secretary of Veterans Affairs, an application
				for a grant under this part shall—
								(1)include a long-term strategy and
				implementation plan that shall provide for the consultation and coordination
				with appropriate Federal, State and local prosecutors, particularly when
				veterans’ treatment court participants fail to comply with program
				requirements;
								(2)explain the applicant’s inability to fund
				the veterans’ treatment court adequately without Federal assistance;
								(3)certify that the
				Federal support provided will be used to supplement, and not supplant, State,
				tribal, and local sources of funding that would otherwise be available;
								(4)identify related governmental or community
				initiatives that complement or will be coordinated with the veterans’ treatment
				court;
								(5)certify that there has been appropriate
				consultation with all affected agencies and that there will be appropriate
				coordination with all affected agencies in the implementation of the veterans’
				treatment court;
								(6)certify that
				participating offenders will be supervised by one or more designated judges
				with responsibility for the veterans’ treatment court;
								(7)specify plans for obtaining necessary
				support and continuing the veterans’ treatment court following the conclusion
				of Federal support; and
								(8)describe the methodology that will be used
				in evaluating the veterans’ treatment court.
								3033.ReportA State, State court, local court, unit of
				local government, or Indian tribal government that receives funds under this
				part during a fiscal year shall submit to the Attorney General and the
				Secretary of Veterans Affairs a description and an evaluation report on a date
				specified by the Attorney General regarding the effectiveness of the veterans’
				treatment court carried out with a grant under this part.
						3034.DefinitionsFor the purposes of this part:
							(1)VeteranThe
				term veteran has the meaning given such term in section 2108 of
				title 5, United States Code.
							(2)Veterans’
				treatment courtThe term veterans’ treatment court
				means a program designed to offer a collaborative rehabilitative approach for
				offenders who are veterans in certain criminal justice proceedings.
							(3)Violent
				offenderThe term violent offender has the meaning
				given such term in section
				2953(a).
							.
			3.Study by the
			 General Accounting Office
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study to assess the effectiveness
			 and impact of the veterans’ treatment court grant program authorized under part
			 MM of title I of the Omnibus Crime Control and Safe Streets Act of 1968. In
			 assessing the effectiveness of such grant program, the Comptroller General
			 shall consider—
				(1)recidivism rates of veterans’ treatment
			 court participants;
				(2)completion rates among veterans’ treatment
			 court participants;
				(3)the costs of veterans’ treatment courts to
			 the criminal justice system; and
				(4)any other factors
			 the Comptroller determines to be appropriate.
				(b)Documents and
			 informationThe Attorney General and recipients of grants awarded
			 under part MM of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968, as a condition of receiving such a grant, shall provide the Comptroller
			 General with all relevant documents and information that the Comptroller
			 General determines necessary to conduct the study under
			 subsection (a).
			(c)ReportNot
			 later than January 1, 2015, the Comptroller General shall report to Congress
			 the results of the study conducted under
			 subsection (a).
			
